     Case: 1:19-cv-00872-MWM-KLL Doc #: 9 Filed: 05/26/20 Page: 1 of 7 PAGEID #: 47




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

VICTOR WILSON,                                                        Case. No. 1:19-cv-872
     Plaintiff,                                                       McFarland, J.
                                                                      Litkovitz, M.J.

     vs.
CC HOLDINGS RESTAURANT GROUP,                                         REPORT AND
     Defendant.                                                       RECOMMENDATION

         Plaintiff Victor Wilson brings this race discrimination and retaliation action against

defendant CC Restaurant Holdings Group under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. § 2000e et seq. (Doc. 1). This matter is before the Court on defendant’s motion

to dismiss (Doc. 3), plaintiff’s response in opposition (Doc. 5), and defendant’s reply

memorandum (Doc. 6). 1

I. Facts

         Plaintiff, an African American male proceeding pro se, alleges the following facts in his

complaint:

I.       On or about the day of February 15, 2019 Plaintiff[ ] Victor D. Wilson (“Mr.
         Wilson”) as an employee of the Defendant (“CC Holdings”) made a verbal
         complaint to the Defendants (“CC Holdings”) General Manager (“Chaz”) about the
         work environment. (“Mr. Wilson”) went to (“Chaz”) one on one and stated to him,
         that I didn’t appreciate doing all the work, while the assistant store manager (“Ms.
         Denise”) and the shift leader (Ms. Angie) were standing around watching me. After
         making that statement (“Chaz”) Fired me stating that I was causing trouble.

II.      Management is responsible for these actions.

III.     I believe that I have been discriminated against because of my race in violation of
         Title VII of the Civil Rights Act of 1964 as amended, and retaliated against for

1
 Plaintiff has also filed a supplemental memorandum in response to defendant’s reply memorandum. (Doc. 7).
The Court notes that plaintiff’s supplemental memorandum was filed in violation of S.D. Ohio Civil Rule 7.2(a)(2)
because plaintiff neither sought leave of court nor showed good cause for the filing of his supplemental
memorandum in response to defendant’s reply. However, given plaintiff’s pro se status, the Court has reviewed the
supplemental memorandum and determines that it does not change this decision.
 Case: 1:19-cv-00872-MWM-KLL Doc #: 9 Filed: 05/26/20 Page: 2 of 7 PAGEID #: 48




       complaining. I believe that if a Caucasian made similar complaints the allegation
       would have been looked into and they would not have been fired.

(Doc. 2 at 2).

II. Motion to Dismiss (Doc. 3)

   A. Standard

       In deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court must accept all

factual allegations as true and make reasonable inferences in favor of the non-moving party.

Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012) (citing Harbin-Bey v. Rutter, 420 F.3d

571, 575 (6th Cir. 2005)). Only “a short and plain statement of the claim showing that the

pleader is entitled to relief” is required. Id. (quoting Fed. R. Civ. P. 8(a)(2)). “[T]he statement

need only give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Id. (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007) (internal quotation marks

omitted) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A plaintiff must

“plead[] factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

The Court must hold pro se pleadings to less stringent standards than those prepared by attorneys

and must liberally construe them when determining whether they fail to state a claim. See, e.g.,

Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004). However, the Sixth Circuit has

recognized that the Supreme Court’s liberal construction case law has not had the effect of

“abrogat[ing] basic pleading essentials” in pro se suits. Wells v. Brown, 891 F.2d 591, 594 (6th

Cir. 1989).

   B. Resolution

       Defendant moves to dismiss plaintiff’s complaint in its entirety for two reasons. First,

defendant argues that plaintiff’s complaint fails to allege sufficient facts to state a plausible race

                                                   2
    Case: 1:19-cv-00872-MWM-KLL Doc #: 9 Filed: 05/26/20 Page: 3 of 7 PAGEID #: 49




discrimination claim under Title VII. (Doc. 3 at 2-3). Second, defendant argues that plaintiff’s

complaint should be dismissed for failure to exhaust his administrative remedies because

plaintiff has not alleged that he pursued any administrative remedy with either the Equal

Employment Opportunity Commission (“EEOC”) or a similar state agency prior to filing suit.

(Id. at 3-4).

        In response, plaintiff attaches a charge of race discrimination dually filed with the Ohio

Civil Rights Commission and the EEOC on July 29, 2019 and a notice of right to sue letter

issued on August 8, 2019. (Doc. 5 at 3-8). In its reply brief, defendant no longer contests that

plaintiff has failed to exhaust his administrative remedies prior to filing suit. (See Doc. 6).

Based on this record, it is apparent that plaintiff has exhausted his administrative remedies

prior to filing suit and that defendant’s argument for dismissal on this basis is now moot. 2 The

Court                                                                                                            1F




is now left with determining whether plaintiff’s complaint states a plausible claim for relief for

race discrimination and retaliation under Title VII.

        Defendant argues that plaintiff’s complaint is devoid of factual details that would

satisfy a prima facie case of race discrimination. While defendant recognizes that plaintiff is

not required to provide “formulaic recitations” of the elements of a race discrimination claim at

this stage of the proceedings, defendant argues that plaintiff’s complaint fails to allege any

facts supporting the conclusion that he was qualified for the position he held, that he was

replaced by someone outside his protected class, or that he was treated differently than

similarly-situated employees outside of his protected class. (Doc. 6 at 2-3).

2
 The Court notes that defendant is mistaken in arguing that plaintiff was required to plead exhaustion in his
complaint. A plaintiff bringing an employment discrimination claim is generally not required to plead exhaustion of
administrative remedies. “Failure to exhaust administrative remedies in a timely manner is an affirmative defense,
and the defendant bears the burden of pleading and proving this failure.” Lockett v. Potter, 259 F. App’x 784, 786
(6th Cir. 2008).

                                                        3
 Case: 1:19-cv-00872-MWM-KLL Doc #: 9 Filed: 05/26/20 Page: 4 of 7 PAGEID #: 50




       At the pleading stage, plaintiff need not allege all of the elements of a prima facie case of

discrimination under the McDonnell Douglas framework to state a claim for relief. “The prima

facie case under McDonnell Douglas . . . is an evidentiary standard, not a pleading requirement.”

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510 (2002). Thus, plaintiff is not required to allege

facts to establish a prima facie case under the McDonnell Douglas framework at the pleading

stage to state a claim for relief for employment discrimination. Id. See also Keys v. Humana,

Inc., 684 F. 3d 605 (6th Cir. 2012). At this early stage in the proceedings, the Court need only

consider whether plaintiff’s complaint sufficiently states a plausible claim for relief for purposes

of Rule 12(b)(6) and not whether plaintiff has made out a prima facie case of discrimination

based on indirect evidence. “If a reasonable court can draw the necessary inference from the

factual material stated in the complaint, the plausibility standard has been satisfied.” Keys, 684

F.3d at 610. Nevertheless, a plaintiff “must allege ‘sufficient factual’ content from which a

court, informed by its ‘judicial experience and common sense,’ could ‘draw the reasonable

inference’” that defendants discriminated against him because of his race. Id. (quoting Iqbal,

556 U.S. at 678-79).

       Plaintiff’s complaint fails to allege sufficient facts to state a plausible claim of race

discrimination. The complaint fails to provide any connection between plaintiff’s race and his

termination. Plaintiff alleges that his termination was related to a singular event where he

complained to Chaz, the General Manager, about the work environment and “doing all the work”

while employees were “standing around.” Aside from the conclusory statements that plaintiff

believes he was discriminated against on the basis of his race and believes that a Caucasian

employee would have been treated more favorably in that instance, the complaint contains

insufficient supporting allegations for the Court to plausibly infer that plaintiff was discharged



                                                  4
 Case: 1:19-cv-00872-MWM-KLL Doc #: 9 Filed: 05/26/20 Page: 5 of 7 PAGEID #: 51




on the basis of his race. Moreover, the complaint does not contain any specific facts showing

that individuals outside of plaintiff’s protected class were actually treated more favorably than

plaintiff or that plaintiff was replaced by someone outside of his protected class. See Sam Han v.

Univ. of Dayton, 541 F. App’x 622, 627 (6th Cir. 2013) (citing Keys, 684 F.3d at 610; Iqbal, 556

U.S. at 678) (noting that the inferences drawn by plaintiff were unsupported by the facts alleged

in the complaint because while plaintiff alleged that he was treated less-favorably than

employees outside of his protected class, he “offered no specifics regarding who those

employees were or how they were treated differently”); Howse v. Owens-Illinois, Inc., 86 F.

Supp. 3d 738, 743 (N.D. Ohio 2014) (plaintiff’s allegation that similarly situated employees

outside of his protected class were treated more favorably was “nothing but a legal conclusion

unsupported by factual allegations”). Plaintiff’s allegation that he “believes” Caucasian

employees would have been treated differently when reporting complaints about the work

environment is speculative and fails to create a plausible inference of discrimination. Turner v.

United Parcel Serv., Inc., No. 3:19-cv-00476, 2019 WL 5190992, at *4 (M.D. Tenn. Oct. 15,

2019) (noting that a plaintiff need not identify similarly situated employees in his complaint, but

the need to establish a “plausible inference of discrimination” will “typically require at least

some degree of detail regarding any comparator employees on which a plaintiff relies, in order

for the court to evaluate whether an inference can be drawn”) (emphasis added). Although

plaintiff is not required to plead all of the elements of a prima facie Title VII race discrimination

claim, see Swierkiewicz, 534 U.S. at 508, the allegations in his complaint simply lack sufficient

factual detail to reasonably infer that defendant terminated plaintiff’s employment on the basis of

his race.




                                                  5
 Case: 1:19-cv-00872-MWM-KLL Doc #: 9 Filed: 05/26/20 Page: 6 of 7 PAGEID #: 52




        Finally, to the extent plaintiff’s complaint alleges a claim of retaliation for making verbal

complaints about the work environment and employees “standing around,” these allegations fail

to state a plausible claim for relief. Plaintiff has failed to allege that he was retaliated against

because he opposed unlawful discrimination. See 42 U.S.C. § 2000e-3(a) (it is “an unlawful

employment practice” for an employer to discriminate against an employee “because he has

opposed any practice made an unlawful employment practice by this subchapter[.]”).

Accordingly, plaintiff’s complaint should be dismissed under Rule 12(b)(6) for failure to state a

claim upon which relief can be granted.

        It is therefore RECOMMENDED that defendant’s motion to dismiss (Doc. 3) be

GRANTED and this case is CLOSED on the docket of this Court.




                                                        Karen L. Litkovitz
                                                        United States Magistrate Judge




                                                   6
 Case: 1:19-cv-00872-MWM-KLL Doc #: 9 Filed: 05/26/20 Page: 7 of 7 PAGEID #: 53




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


VICTOR WILSON,                                               Case No. 1:19-cv-872
     Plaintiff,                                              McFarland, J.
                                                             Litkovitz, M.J.
       vs.

CC HOLDINGS RESTAURANT GROUP,
     Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 7
